Citation Nr: 0600320	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  04-28 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a chronic seizure 
disorder, and, if so, whether service connection is 
warranted.  

2.  Entitlement to an increased disability evaluation for the 
veteran's right distal fibular fracture residuals, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from January 1954 to November 
1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Cleveland, Ohio, Regional Office (RO) which determined that 
new and material evidence had been received to reopen the 
veteran's claim of entitlement to service connection for a 
chronic seizure disorder to include grand mal seizures; 
denied service connection for a chronic seizure disorder to 
include grand mal seizures; increased the evaluation for the 
veteran's right distal fibular fracture residuals from 
noncompensable to 10 percent; and denied a total rating for 
compensation purposes based on individual unemployability.  
In October 2005, the veteran was afforded a video hearing 
before the undersigned Veterans Law Judge.  

A review of the record reveals that the veteran's seizure 
claim was previously denied.  The rating decision on appeal 
stated that the claim was "reopened" without further 
analysis.  Nevertheless, regardless of the RO's actions, the 
Board must still determine whether new and material evidence 
has been submitted.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed 
to comply with its own regulations by ignoring issue of 
whether any new and material evidence had been submitted to 
reopen the veteran's previously and finally denied claims).  
Thus, the issue on appeal has been recharacterized as shown 
above.  


The issues of the veteran's entitlement to both an increased 
evaluation for his right distal fibular fracture residuals 
and a total rating for compensation purposes based on 
individual unemployability are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans Affairs (VA) will notify the veteran 
if further action is required on his part.  


FINDINGS OF FACT

1.  In May 1955, the RO denied a claim for service connection 
for a seizure disorder.  The veteran did not appeal that 
decision.

2.  In March 1993, the RO denied reopening of the claim for 
service connection for a seizure disorder.  The veteran did 
not appeal that decision.

3.  Some of the evidence received since 1993, when considered 
by itself or in connection with evidence previously 
assembled, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.

4.  There is clear and unmistakable evidence that the veteran 
entered active duty with a pre-existing seizure disorder.

5.  The veteran's pre-existing seizure disorder underwent an 
increase in disability during service.      


CONCLUSIONS OF LAW

1.  The March 1993 RO rating decision that denied reopening 
of the claim for service connection for a seizure disorder is 
final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§ 20.300, 20.302 (1992).

2.  New and material evidence has been received, and the 
claim for service connection for a seizure disorder is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).

3.  A chronic seizure disorder was aggravated during wartime 
service.  38 U.S.C.A. §§ 1110, 1111, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(b), 
3.306 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim, the Board observes that the RO issued a VCAA 
notice to the veteran in September 2002 which informed him of 
the evidence needed to support his claim for service 
connection for a chronic seizure disorder; what actions he 
needed to undertake; and how the VA would assist him in 
developing his claim.  The VCAA notice was issued prior to 
the May 2003 rating decision from which the instant appeal 
arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran has been 
afforded a VA examination for compensation purposes.  The 
examination report is of record.  The veteran was afforded a 
video hearing before the undersigned Veterans Law Judge.  The 
hearing transcript is of record.  There remains no issue as 
to the substantial completeness of the veteran's claim for 
service connection.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2005).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2205).  Given the favorable resolution below, the Board 
finds that appellate review of the veteran's claim would not 
constitute prejudicial error.  

II.  Service Connection 

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

A veteran who served during wartime 
service after December 31, 1946 is 
presumed to be in sound condition when 
examined, accepted and enrolled for 
service except as to defects, 
infirmities, or disorders noted at 
entrance into service or where clear and 
unmistakable (obvious or manifest) 
evidence demonstrates that an injury or 
disease existed prior thereto.  Only such 
conditions as are recorded in examination 
reports are to be considered as noted.  
38 U.S.C.A. §§ 1111, 1137 (West 2002).  

The Court has clarified that:

This presumption [of soundness] attaches 
only where there has been an induction 
examination in which the 
later-complained-of disability was not 
detected.  See Bagby [v. Derwinski, 1 
Vet. App. 225, 227 (1991)].  The 
regulation provides expressly that the 
term "noted" denotes "[o]nly such 
conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of 
conditions recorded at the time of 
examination does not constitute a 
notation of such conditions", 38 C.F.R. § 
3.304(b) (1) (1993).  

Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  See also Cotant 
v. Principi, 17 Vet. App. 116 (2003).  

At his January 1954 physical examination for service 
entrance, the veteran denied having ever experienced 
"epilepsy or fits."  The military examiner neither 
diagnosed epilepsy or a seizure disorder nor identified any 
neurologic abnormalities.  A May 1954 naval treatment record 
notes that the veteran was found to be writhing; foaming at 
the mouth; and jerking in his bed.  The veteran presented a 
history of "infrequent blackout spells for three years."  
An impression of questionable epilepsy was advanced.  

A November 1954 naval board of medical survey report states 
that the veteran was hospitalized in October 1954 after 
falling unconscious after an inspection.  The veteran 
complained of episodic unconsciousness which had occurred 
with greater frequency since May 1954.  The veteran was noted 
to have sustained a severe 1949 head injury when he was 
struck by a baseball and to have experienced subsequent 
episodic fainting spells which started approximately one year 
after his head injury.  He was reportedly placed on 
anti-convulsive medications in 1950 "on the assumption that 
the patient was suffering from epilepsy though the patient 
had never been advised as to the nature of his illness;" 
"had no episodes for a period of 18 months prior to May 
1954;" had not taken "anti-seizure medication for at least 
6 months prior to recurrence of these episodes;" and was 
diagnosed with grand mal seizures by treating military 
medical personnel in October 1954.  The veteran was


found to be no longer fit for military duty.  The naval board 
of medical survey clarified that:

It is felt that the diagnosis of epilepsy 
has been established by the history and 
on the basis of two electroencephalograms 
which show some abnormality.  The patient 
was apparently free of seizures for 
approximately 18 months during which time 
he was on medication, but following 
discontinuance of medication, he has had 
a series of seizures almost monthly since 
May 1954, culminating in a series of four 
seizures within a 12 hour period while 
hospitalized.  ...  It is the opinion of 
the Board that the diagnosis of epilepsy 
is correct; that it did exist prior to 
enlistment; is not the result of his own 
misconduct; and that it was not 
aggravated by service conditions.  

A January 1955 written statement from Morton L. Miller, M.D., 
states that he was retired and all of his clinical 
documentation was in the custody of Fay B. Weinstein, M.D.  A 
January 1955 written statement from Dr. Weinstein indicates 
that while she had not personally treated the veteran, she 
had the veteran's chart which reflected that Dr. Miller had 
"apparently treated [the veteran] for seizures (cerebral)" 
between 1950 and 1953.  The clinical documentation conveyed 
that: the veteran was prescribed Dilantin in November 1950; 
he "reported to Dr. Miller in November 1953 that he had 
experienced "no attack for past 1 1/2 years" and had taken 
"no medication for three months;" and Dr. Miller directed 
that the veteran's condition was to be "let ride as is."  
Dr. Miller advanced no diagnosis for the veteran's condition.  



At an April 1955 VA examination for compensation purposes, 
the veteran stated that he believed that his seizure disorder 
began when he was struck by a baseball in 1951.  The veteran 
was diagnosed with grand mal epilepsy by history.  The VA 
examiner commented that:

This is a veteran who was treated for 
seizures prior to his entrance into the 
service, but had not had any seizures for 
almost 2 years prior to his induction 
into the U.S. Marine Corps.  In 1954, he 
had a seizure while in drill and was 
discharged because of this disability.  

A May 1955 rating decision, among other things, denied 
service connection for a seizure disorder, concluding the 
condition pre-existed service and was not aggravated thereby.  
Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c).  No correspondence was 
received from the appellant within the appeal period, and the 
1955 decision is final.  A March 1993 rating decision 
concluded that no new and material evidence had been received 
to warrant reopening this claim.  The veteran was also 
properly notified of this decision and his appeal rights, but 
did not appeal.  The March 1993 rating decision is the last 
final decision on this claim.

In August 2002, the RO received the appellant's claim for 
service connection for a seizure disorder.  VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims 
to reopen filed on or after August 29, 2001, such as this 
one, "new" evidence is defined as evidence not previously 
submitted to agency decision makers and "material" evidence 
as evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156 
(2005).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

An October 2002 written statement from Barbara E. Swartz, 
M.D., indicates that the veteran had been diagnosed with an 
intractable seizure disorder.  She attributed the onset of 
the veteran's chronic seizure disorder to an inservice trauma 
apparently based on the veteran's subjective history.  

At the October 2005 video hearing before the undersigned 
Veterans Law Judge, the veteran reported that he had been 
struck by a baseball in 1950.  He denied having experienced 
any seizures prior to May 1954.  The veteran stated that his 
treating physicians had not attributed his chronic seizure 
disorder to his preservice sports injury.  

The Board concludes, as the RO did, that the evidence 
received since 1993 is not only new, in that it was not 
previously of record, but it is also material since it 
relates to an unestablished fact (i.e., whether the veteran's 
seizure disorder was incurred in or aggravated by his 
military service).  Accordingly, the Board finds that the 
evidence received subsequent to March 1993 is new and 
material and serves to reopen the claim for service 
connection for a seizure disorder.  The Board will now 
consider the merits of the reopened claim, as did the RO. 

The first question that must be answered is whether the 
veteran had a chronic seizure disorder before entering 
service.  The RO has consistently concluded he did, as did 
the naval medical board.  However, the report of the January 
1954 physical examination for service entrance notes that no 
seizure disorder was identified.  Therefore, the veteran is 
entitled to the presumption of soundness as to a chronic 
seizure disorder.  Given this fact, it is next necessary to 
determine whether there is clear and unmistakable evidence to 
rebut the presumption of soundness. 

As noted in a recent decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit), Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004):  

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness 
by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not 
aggravated by service.  The government may show a 
lack of aggravation by establishing that there was 
no increase in disability during service or that 
any "increase in disability [was] due to the 
natural progress of the" preexisting condition. 
38 U.S.C. § 1153.  If this burden is met, then the 
veteran is not entitled to service-connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322. 

Under Wagner and VAOPGCPREC 3-03, VA has the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability pre-existed service.  

The Board concludes clear and unmistakable evidence is 
present in this case.  Dr. Weinstein's summary of Dr. 
Miller's pre-service treatment of the veteran indicates he 
was treated for "seizures (cerebral) after EEG," and this 
treatment included typical seizure medication (Dilantin).  
With clear medical chart notations of the veteran's treatment 
for seizures before service, it is clear the condition pre-
existed entry into service.  That is not, however, the end of 
the analysis. VA's Office of the General Counsel determined 
that VA must show by clear and unmistakable evidence that 
there is a pre-existing disease or disorder and that it was 
not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 
2003).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  Id.  The burden to show no aggravation of a pre-
existing disease or disorder during service is an onerous one 
that lies with the government.  See, e.g., Cotant v. 
Principi, 17 Vet. App. 117, 131 (2003).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to a natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  

In this case, the manifestations of the veteran's disability 
prior to service, according to the charts of Dr. Miller, were 
some "spells" or "attacks," for which he was prescribed 
medication.  However, the last attack was recorded in 
December 1951, and medication was discontinued in 
approximately August 1953.  There is no evidence, therefore, 
that the veteran had had any seizures for two full years 
before entering service, with no medications for the 4-5 
month period before service.  The veteran was able to 
complete four months of military service before having any 
seizures.  Then, rather than the "small" spells documented 
before service, he began having significant seizure events 
that required hospitalization.  

These findings clearly show an increase in disability during 
service.  That is, the veteran's seizure disorder was 
quiescent for quite some time before service, even without 
medication, yet he began having seizures during service that 
are record as more numerous and of greater intensity than the 
pre-service notations by Dr. Miller would suggest.  This 
raises the presumption that the condition was aggravated by 
service unless there is a specific finding that this was due 
to the natural progress of the disease.  Clearly such a 
finding would be medical in nature and not one the Board can 
make on its own.  In this case, there is none.  Although the 
naval medical board concluded the condition was not 
aggravated by service, there was no specific finding that the 
in-service seizures represented the natural progress of the 
condition.  Again, this is a high burden of proof that must 
be carried by VA to deny the claim.  The Board concludes 
there is insufficient evidence to show the condition was not 
aggravated by service, and the veteran is entitled to service 
connection.


ORDER

Service connection for a chronic seizure disorder is GRANTED.   


REMAND

In reviewing the report of a March 2003 VA examination for 
compensation purposes, the Board notes that the examiner made 
no findings as to the veteran's right lower extremity ranges 
of motion.  Such information is clearly needed to evaluate 
the severity of his disorder.  The Court has held that the 
VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Therefore, the Board finds that an additional VA 
examination for compensation purposes would be helpful in 
resolving the issues raised by the instant appeal.  

Determinations as to total ratings under 38 C.F.R. § 4.16 
(2005) require an accurate assessment of the industrial and 
functional impairment associated with all of the veteran's 
service-connected disabilities.  In light of the award above 
of service connection for a chronic seizure disorder, the RO 
should readjudicate the issue of the veteran's entitlement to 
a total rating for compensation purposes based on individual 
unemployability.  

Accordingly, this case is REMANDED for the following action:  

1.  Ask the veteran to submit any 
evidence in his possession relevant to 
the claim for an increased rating for the 
right distal fibular fracture residuals 
and unemployability.

2.  Then schedule the veteran for a VA 
examination for compensation purposes 
which is sufficiently broad to accurately 
determine the current nature and severity 
of his right distal fibular fracture 
residuals.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should conduct range of 
motion studies and identify any 
limitation of activity imposed by the 
veteran's right distal fibular fracture 
residuals and any associated pain with a 
full description of the effect of the 
disability upon his ordinary activities. 
The examiner should express an opinion as 
to the impact of the veteran's right 
distal fibular fracture residuals upon 
his vocational pursuits.  

Send the claims folder to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

3.  Then readjudicate the veteran's 
entitlement to both an increased 
evaluation for his right distal fibular 
fracture residuals and a total rating for 
compensation purposes based on individual 
unemployability.  If the benefits sought 
on appeal remain denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC).  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


